20-22654-shl       Doc 3    Filed 05/20/20 Entered 05/20/20 10:00:30    Main Document
                                          Pg 1 of 10



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK


In re:
                                                    Chapter 11
         Centric-BCBG Retail LLC,
                                                    Case No. 20-22636 (SHL)
                                          Debtor.

Tax I.D. No. XX-XXXXXXX

In re:
                                                    Chapter 11
         Centric Brands Inc.,
                                                    Case No. 20-22637 (SHL)
                                          Debtor.

Tax I.D. No. XX-XXXXXXX

In re:
                                                    Chapter 11
         Added Extras LLC,
                                                    Case No. 20-22638 (SHL)
                                          Debtor.

Tax I.D. No. XX-XXXXXXX

In re:
                                                    Chapter 11
         American Marketing Enterprises Inc.,
                                                    Case No. 20-22639 (SHL)
                                          Debtor.

Tax I.D. No. XX-XXXXXXX

In re:
                                                    Chapter 11
         Briefly Stated Holdings, Inc.,
                                                    Case No. 20-22640 (SHL)
                                          Debtor.

Tax I.D. No. XX-XXXXXXX
20-22654-shl       Doc 3        Filed 05/20/20 Entered 05/20/20 10:00:30    Main Document
                                              Pg 2 of 10




In re:
                                                        Chapter 11
         Briefly Stated Inc.,
                                                        Case No. 20-22641 (SHL)
                                        Debtor.

Tax I.D. No. XX-XXXXXXX

In re:
                                                        Chapter 11
         Centric Bebe LLC,
                                                        Case No. 20-22644 (SHL)
                                        Debtor.

Tax I.D. No. XX-XXXXXXX

In re:
                                                        Chapter 11
         Centric Brands Holding LLC,
                                                        Case No. 20-22645 (SHL)
                                        Debtor.

Tax I.D. No. XX-XXXXXXX

In re:
                                                        Chapter 11
         DBG Holdings Subsidiary Inc.,
                                                        Case No. 20-22652 (SHL)
                                        Debtor.

Tax I.D. No. XX-XXXXXXX

In re:
                                                        Chapter 11
         DBG Subsidiary Inc.,
                                                        Case No. 20-22653 (SHL)
                                        Debtor.

Tax I.D. No. XX-XXXXXXX




                                                  -2-
20-22654-shl      Doc 3   Filed 05/20/20 Entered 05/20/20 10:00:30       Main Document
                                        Pg 3 of 10




In re:
                                                     Chapter 11
         DFBG Swims, LLC,
                                                     Case No. 20-22654 (SHL)
                                     Debtor.

Tax I.D. No. XX-XXXXXXX

In re:
                                                     Chapter 11
         F&T Apparel LLC,
                                                     Case No. 20-22655 (SHL)
                                     Debtor.

Tax I.D. No. XX-XXXXXXX

In re:
                                                     Chapter 11
         Centric Accessories Group LLC,
                                                     Case No. 20-22642 (SHL)
                                     Debtor.

Tax I.D. No. XX-XXXXXXX

In re:
                                                     Chapter 11
         Centric Beauty LLC,
                                                     Case No. 20-22643 (SHL)
                                     Debtor.

Tax I.D. No. XX-XXXXXXX

In re:
                                                     Chapter 11
         Centric Denim Retail LLC,
                                                     Case No. 20-22646 (SHL)
                                     Debtor.

Tax I.D. No. XX-XXXXXXX




                                               -3-
20-22654-shl       Doc 3     Filed 05/20/20 Entered 05/20/20 10:00:30    Main Document
                                           Pg 4 of 10




In re:
                                                     Chapter 11
         Centric Denim USA, LLC,
                                                     Case No. 20-22647 (SHL)
                                     Debtor.

Tax I.D. No. XX-XXXXXXX

In re:
                                                     Chapter 11
         Centric Jewelry Inc.,
                                                     Case No. 20-22648 (SHL)
                                     Debtor.

Tax I.D. No. XX-XXXXXXX

In re:
                                                     Chapter 11
         Centric Socks LLC,
                                                     Case No. 20-22649 (SHL)
                                     Debtor.

Tax I.D. No. XX-XXXXXXX

In re:
                                                     Chapter 11
         Centric West LLC,
                                                     Case No. 20-22650 (SHL)
                                     Debtor.

Tax I.D. No. XX-XXXXXXX

In re:
                                                     Chapter 11
         Centric-BCBG LLC,
                                                     Case No. 20-22651 (SHL)
                                     Debtor.

Tax I.D. No. XX-XXXXXXX




                                               -4-
20-22654-shl      Doc 3    Filed 05/20/20 Entered 05/20/20 10:00:30      Main Document
                                         Pg 5 of 10




In re:
                                                     Chapter 11
         HC Acquisition Holdings, Inc.,
                                                     Case No. 20-22656 (SHL)
                                     Debtor.

Tax I.D. No. XX-XXXXXXX

In re:
                                                     Chapter 11
         Hudson Clothing, LLC,
                                                     Case No. 20-22658 (SHL)
                                     Debtor.

Tax I.D. No. XX-XXXXXXX

In re:
                                                     Chapter 11
         Hudson Clothing Holdings, Inc.,
                                                     Case No. 20-22657 (SHL)
                                     Debtor.

Tax I.D. No. XX-XXXXXXX

In re:
                                                     Chapter 11
         Innovo West Sales, Inc.,
                                                     Case No. 20-22659 (SHL)
                                     Debtor.

Tax I.D. No. XX-XXXXXXX

In re:
                                                     Chapter 11
         KHQ Athletics LLC,
                                                     Case No. 20-22660 (SHL)
                                     Debtor.

Tax I.D. No. XX-XXXXXXX




                                               -5-
20-22654-shl      Doc 3   Filed 05/20/20 Entered 05/20/20 10:00:30     Main Document
                                        Pg 6 of 10




In re:
                                                   Chapter 11
         KHQ Investment LLC,
                                                   Case No. 20-22661 (SHL)
                                   Debtor.

Tax I.D. No. XX-XXXXXXX

In re:
                                                   Chapter 11
         Lotta Luv Beauty LLC,
                                                   Case No. 20-22662 (SHL)
                                   Debtor.

Tax I.D. No. XX-XXXXXXX

In re:
                                                   Chapter 11
         Marco Brunelli IP, LLC,
                                                   Case No. 20-22663 (SHL)
                                   Debtor.

Tax I.D. No. XX-XXXXXXX

In re:
                                                   Chapter 11
         RG Parent LLC,
                                                   Case No. 20-22664 (SHL)
                                   Debtor.

Tax I.D. No. XX-XXXXXXX

In re:
                                                   Chapter 11
         RGH Group LLC,
                                                   Case No. 20-22665 (SHL)
                                   Debtor.

Tax I.D. No. XX-XXXXXXX




                                             -6-
20-22654-shl      Doc 3    Filed 05/20/20 Entered 05/20/20 10:00:30      Main Document
                                         Pg 7 of 10




In re:
                                                     Chapter 11
         Robert Graham Designs, LLC,
                                                     Case No. 20-22666 (SHL)
                                     Debtor.

Tax I.D. No. XX-XXXXXXX

In re:
                                                     Chapter 11
         Robert Graham Holdings, LLC,
                                                     Case No. 20-22667 (SHL)
                                     Debtor.

Tax I.D. No. XX-XXXXXXX

In re:
                                                     Chapter 11
         Robert Graham Retail LLC,
                                                     Case No. 20-22668 (SHL)
                                     Debtor.

Tax I.D. No. XX-XXXXXXX

In re:
                                                     Chapter 11
         Rosetti Handbags and Accessories, Ltd.,
                                                     Case No. 20-22669 (SHL)
                                     Debtor.

Tax I.D. No. XX-XXXXXXX

In re:
                                                     Chapter 11
         VZI Investment Corp.,
                                                     Case No. 20-22670 (SHL)
                                     Debtor.

Tax I.D. No. XX-XXXXXXX




                                               -7-
    20-22654-shl       Doc 3      Filed 05/20/20 Entered 05/20/20 10:00:30                     Main Document
                                                Pg 8 of 10



               ORDER (A) DIRECTING JOINT ADMINISTRATION OF
         RELATED CHAPTER 11 CASES AND (B) GRANTING RELATED RELIEF

          Upon the motion (the “Motion”) 1 of the Debtors for an order (this “Order”) (a) directing

joint administration of these cases for procedural purposes only, and (b) granting related relief, all

as more fully set forth in the Motion; and upon consideration of the First Day Declarations; and

this Court having jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334; this Court

having found that this is a core proceeding pursuant to 28 U.S.C. § 157(b)(2); and this Court having

found that venue of these cases and this proceeding is proper in this district pursuant to 28 U.S.C.

§§ 1408 and 1409; and due and sufficient notice of the Motion having been given under the

particular circumstances; and it appearing that no other or further notice is necessary; and it

appearing that the relief requested in the Motion is in the best interests of the Debtors, their estates,

their creditors, and other parties in interest; and after due deliberation thereon; and good and

sufficient cause appearing therefor; it is hereby

ORDERED, ADJUDGED, AND DECREED THAT:

          1.       The Motion is GRANTED to the extent set forth below.

          2.       Each of the above-captioned chapter 11 cases is consolidated for procedural

purposes only and shall be jointly administered by the Court under Case No. 20-22637 (SHL).

          3.       The caption of the jointly administered cases shall read as follows:




1
      Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the
      Motion.

                                                          -8-
    20-22654-shl        Doc 3      Filed 05/20/20 Entered 05/20/20 10:00:30                      Main Document
                                                 Pg 9 of 10



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

    In re:
                                                                    Chapter 11
                                             1
              Centric Brands Inc., et al.,
                                                                    Case No. 20-22637 (SHL)
                                                 Debtors.
                                                                    (Jointly Administered)


             4.     The foregoing caption satisfies the requirements set forth in section 342(c)(1) of

the Bankruptcy Code.

             5.     A docket entry, substantially similar to the following, shall be entered on the docket

of each of the Debtors other than Centric Brands, Inc. to reflect the joint administration of these

chapter 11 cases:

             An order has been entered in accordance with Rule 1015(b) of the Bankruptcy
             Rules directing the procedural consolidation and joint administration of the chapter
             11 cases of Centric Brands, Inc. (8178); Added Extras LLC (5851); American
             Marketing Enterprises Inc. (9672); Briefly Stated Holdings, Inc. (9890); Briefly
             Stated Inc. (6765); Centric Bebe LLC (2263); Centric Brands Holding LLC (3107);
             DBG Holdings Subsidiary Inc. (4795); DBG Subsidiary Inc. (6315); DFBG Swims,
             LLC (8035): F&T Apparel LLC (9183); Centric Accessories Group LLC (3904);
             Centric Beauty LLC (8044); Centric Denim Retail LLC (1013); Centric Denim
             USA, LLC (9608); Centric Jewelry Inc. (6431); Centric Socks LLC (2887); Centric
             West LLC (3064); Centric-BCBG LLC (5700); Centric-BCBG Retail LLC (4915);
             HC Acquisition Holdings, Inc. (4381); Hudson Clothing, LLC (2491); Hudson
             Clothing Holdings, Inc. (4298); Innovo West Sales, Inc. (8471); KHQ Athletics
             LLC (7413); KHQ Investment LLC (0014); Lotta Luv Beauty LLC (0202); Marco
             Brunelli IP, LLC (0227); RG Parent LLC (4002); RGH Group LLC (9853); Robert

1
      The Debtors in these chapter 11 cases, for which joint administration has been requested, along with the last four
      digits of their federal tax identification numbers, are as follows: Centric Brands Inc. (8178); Added Extras LLC
      (5851); American Marketing Enterprises Inc. (9672); Briefly Stated Holdings, Inc. (9890); Briefly Stated Inc.
      (6765); Centric Bebe LLC (2263); Centric Brands Holding LLC (3107); DBG Holdings Subsidiary Inc. (4795);
      DBG Subsidiary Inc. (6315); DFBG Swims, LLC (8035): F&T Apparel LLC (9183); Centric Accessories Group
      LLC (3904); Centric Beauty LLC (8044); Centric Denim Retail LLC (1013); Centric Denim USA, LLC (9608);
      Centric Jewelry Inc. (6431); Centric Socks LLC (2887); Centric West LLC (3064); Centric-BCBG LLC (5700);
      Centric-BCBG Retail LLC (4915); HC Acquisition Holdings, Inc. (4381); Hudson Clothing, LLC (2491); Hudson
      Clothing Holdings, Inc. (4298); Innovo West Sales, Inc. (8471); KHQ Athletics LLC (7413); KHQ Investment
      LLC (0014); Lotta Luv Beauty LLC (0202); Marco Brunelli IP, LLC (0227); RG Parent LLC (4002); RGH Group
      LLC (9853); Robert Graham Designs, LLC (1207); Robert Graham Holdings, LLC (0213); Robert Graham Retail
      LLC (7152); Rosetti Handbags and Accessories, Ltd. (2905); and VZI Investment Corp. (5233).

                                                            -9-
 20-22654-shl      Doc 3     Filed 05/20/20 Entered 05/20/20 10:00:30              Main Document
                                          Pg 10 of 10



       Graham Designs, LLC (1207); Robert Graham Holdings, LLC (0213); Robert
       Graham Retail LLC (7152); Rosetti Handbags and Accessories, Ltd. (2905); and
       VZI Investment Corp. (5233). The docket in Case No. 20-22637 (SHL) should be
       consulted for all matters affecting this case.

       6.      The Debtors shall maintain, and the Clerk of the United States Bankruptcy Court

for the Southern District of New York shall keep, one consolidated docket, one file, and one

consolidated service list for these chapter 11 cases.

       7.      The Debtors may file their monthly operating reports required by the Operating

Guidelines and Reporting Requirements for Debtors in Possession and Trustees, issued by the U.S.

Trustee, by consolidating the information required for each Debtor in one report that tracks and

breaks out all of the specific information (e.g., receipts, disbursements, etc.) on a debtor-by-debtor

basis in each monthly operating report.

       8.      Nothing contained in the Motion or this Order shall be deemed or construed as

directing or otherwise effecting a substantive consolidation of these chapter 11 cases and this Order

shall be without prejudice to the rights of the Debtors to seek entry of an Order substantively

consolidating their respective cases.

       9.      The Debtors are authorized and empowered to take all actions necessary to

effectuate the relief granted pursuant to this Order in accordance with the Motion.

       10.     This Court shall retain jurisdiction to hear and determine all matters arising from

or related to the implementation, interpretation, and enforcement of this Order.

Dated: May 20, 2020
New York, New York

                                               /s/ Sean H. Lane
                                               THE HONORABLE SEAN H. LANE
                                               UNITED STATES BANKRUPTCY JUDGE




                                                -10-
